                               CASE 0:20-cv-01036-DWF-KMM Doc. 29 Filed 12/04/20 Page 1 of 1




                                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MINNESOTA

                                             CIVIL MOTION HEARING
 Minnetonka Public Schools, Independent )                                 COURT MINUTES
 School District No. 276,                )                            BEFORE: Donovan W. Frank
                Plaintiff(s)             )                             United States District Judge
                                         )
 v.                                      )               Case Number:       CV 20-1036 DWF/KMM
                                         )               Date:              December 4, 2020
                                         )               Court Reporter:    Lynne Krenz
 M.L.K. by and through his Parents, S.K. )               Courthouse:        St. Paul
 and D.K.,                               )               Courtroom:         via VIDEO
               Defendant(s).             )               Time Commenced: 9:09 AM
                                         )               Time Concluded: 10:46 AM
                                         )               Sealed Time in Court:
                                         )               Time in Court:      1 Hour & 37 Minutes



 APPEARANCES:

              Plaintiff: Laura Tubbs Booth & Christian R Shafer
              Defendant: Amy J Goetz


 PROCEEDINGS:

 Hearing on: MOTION for Judgment as a Matter of Law filed by Minnetonka Public Schools,
 Independent School District No. 276. (Booth, Laura) [Doc. No. 16]. MOTION for Summary
 Judgment on the Record filed by M.L.K. (Goetz, Amy) [Doc. No. 21].

 IT IS ORDERED:

               Submitted
               Written order forthcoming.
              .
                                                                                        s/L. Sampson
                                                                                   Courtroom Deputy




M:\templates\cv-motion - Art III wpt                                                            Form Modified: 04/2013
